Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 26-36 in the reply filed on 8 November 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-31 and 36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schindler et al. (US Pat. Pub. 2007/0216030).
Regarding claim 26, Schindler teaches an apparatus comprising:
a stack of a first plurality of layers comprising conductive material interleaved with a second plurality of layers comprising insulating material, wherein the first plurality 
a first via comprising conductive material, wherein the first via extends through at least a portion of the stack, wherein the first via is in contact with the upper layer and the lower layer [fig. 9, 24 extends through the stack of 4 and 6, is in contact with the upper most 4 and the lower most 4]; and
a second via comprising conductive material, wherein the second via extends through at least a portion of the stack, wherein the second via is isolated from the upper layer and lower layer [fig. 9, 22 extends through the stack of 4 and 6 and is isolated from the upper 4 and lower 4 by dielectric 16].
Regarding claim 27, Schindler discloses the apparatus of claim 26, wherein the first plurality of layers comprises a middle layer between the upper layer and the lower layer, wherein the first via is isolated from the middle layer and wherein the second via is in contact with the middle layer [fig. 9, middle layer 2 between upper 4 and lower 4, 24 is isolated from 2 by dielectric 16 and 22 is in contact with 2].
Regarding claim 28, Schindler teaches the apparatus of claim 27, wherein the first via extends through at least the upper layer and the middle layer [fig. 9, 24 extend through upper 4, middle 2 and lower 4]; and
The second via extends through at least the upper layer, the middle layer and the lower layer [fig. 9, 22 extends through upper 4, middle 2 and lower 4].
Regarding claim 29, Schindler discloses the apparatus of claim 27, wherein the first via is isolated from the middle layer by a dielectric material on a sidewall of the middle layer [fig. 9, 16 separates 24 from 2].

Regarding claim 31, Schindler discloses the apparatus of claim 30, wherein:
the lower layer is between the middle layer and a bottom layer of the first plurality of layers; the second via is in contact with the bottom layer; and
the second via is isolated from the lower layer by a dielectric material between a sidewall of the lower layer and a second portion of the second via that extends through the lower layer [the lower layer 4 is between middle 2 and a bottom layer 2 at the bottom of fig. 9, the second via is isolated from lower 4 by 16 and is in contact with bottom most 2].
Regarding claim 36, Schindler teaches the apparatus of claim 26, wherein the apparatus is a capacitor with a first terminal comprising the first via, and the second terminal comprising the second via [fig. 9, paragraph [0067, 22 and 24 are the connection terminals forming a capacitor].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindler as applied to claims 26-31 and 36 above, and further in view of the following arguments.
Regarding claims 32-35, Schindler fails to teach the vias have different portions containing different diameter dimensions as well as the first via being twice the diameter of the second via.  However, the diameters of the vias or different portions of said vias appear to be merely changes in size the via structures without evidence that it is unobvious or critical.  One of ordinary skill in the art would have been led to the recited diameter dimensions through routine experimentation and optimization to achieve a desired capacitor performance.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816